                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF ARKANSAS
                          BATESVILLE DIVISION

FIRST COMMUNITY BANK                                                         PLAINTIFF


v.                          CASE NO. 1:19-CV-00074 BSM

KERRY W. EVANS, N-STA-SMILE, INC.,
BARRY SELLERS, and RHONDA SELLERS                                         DEFENDANTS

KARRY EVANS and INST-A-SMILE                             THIRD-PARTY PLAINTIFFS

v.

U.S. SMALL BUSINESS ADMINISTRATION                       THIRD-PARTY DEFENDANT

                                         ORDER

       Defendants and third-party plaintiffs agree to voluntarily dismiss with prejudice the

United States Small Business Administration. See Doc. No. 12 ¶ 4. The remaining claims

are state law issues and are therefore remanded to the Sharp County Circuit Court.

      IT IS SO ORDERED this 6th day of February 2020.




                                                    UNITED STATE DISTRICT JUDGE
